Citation Nr: 1535108	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-49 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating, greater than 60 percent, after October 1, 2009 for residuals of left tibia and fibular fractures, status post-unicompartmental arthroplasty.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1983 to March 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted a temporary 100 percent evaluation for convalescence following left knee surgery, a 100 percent evaluation thereafter, and effective October 1, 2009, a 30 percent evaluation for the left knee.  The Veteran perfected an appeal of the 30 percent evaluation.

In May 2014, the Board granted a 60 percent evaluation, but no higher, effective October 1, 2009 for the Veteran's left knee disability.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In February 2015, the Court vacated the part of the Board decision that denied a rating in excess of 60 percent and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).

The Board notes that the Veteran had previously requested a hearing via video teleconference with a member of the Board.  Notice of the hearing, to be held in April 2012, was erroneously sent to an address where the Veteran no longer resided.  A new hearing was scheduled for May 2012 and the Veteran notified at his place of residence.  The Veteran did not attend the rescheduled hearing, and since that time has not requested an additional hearing.  The Board thus finds that VA has fulfilled its duty to provide the Veteran with an opportunity to testify before the Board.


FINDINGS OF FACT

1. Since October 1, 2009, residuals of left tibia and fibular fractures, status post-unicompartmental arthroplasty have been productive of chronic residuals consisting of severe painful motion of the left lower extremity.

2. The Veteran's service connected disabilities are of such nature and severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 60 percent since October 1, 2009 for residuals of left tibia and fibular fractures, status post-unicompartmental arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5055 (2014).

2. The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran in June 2010.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, for an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In this case, such information was provided to the Veteran in documentation sent to him along with a June 2010 statement of the case which described the rating criteria used to rate his service-connected left knee.  Furthermore, the Board finds that the Veteran demonstrated actual knowledge of what the evidence must show to substantiate his claim in October 2010 correspondence with VA and a November 2010 letter to his representative wherein he specifically stated that he believed his symptoms met the criteria of a 60 percent rating.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in May 2010 and August 2010 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Increased Rating for Left Tibia and Fibular Unicompartmental Arthroplasty
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  

In the February 2009 decision on appeal, the Veteran was awarded a total evaluation effective August 22, 2008 based on surgical treatment of the left knee.  A 100 percent evaluation was also assigned effective October 1, 2008 for a one-year period, and thereafter a 30 percent evaluation became effective October 1, 2009.  In May 2014, the Board granted a 60 percent rating effective October 1, 2009, and the RO effectuated that decision in a June 2014 rating decision.  

The Veteran's left knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5055, for replacement of the left knee with a prosthesis.  The Code specifies that prosthetic replacement of a knee joint warrants a 100 percent evaluation for one year following implantation of the prosthesis and a 60 percent rating for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Pain or limitation of motion are to be rated by analogy to DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71a (2014).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Here, the Veteran's left knee disability has not been rated on the basis of limitation of motion and thus provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are not applicable.

After reviewing the entire claims file, the Board finds that the Veteran's service-connected left knee does not warrant a rating in excess of 60 percent.

The record reflects that in August 2008 the Veteran underwent a total left knee replacement.  The Veteran's current 60 percent rating was awarded under DC 5055 for a knee replacement with chronic residuals consisting of severe painful motion.  As the next higher rating is a 100 percent evaluation which is available only for the one year following implantation of a knee prosthesis, he is not entitled to a higher rating as of October 1, 2009 under DC 5055.  

Note (2) of the rating criteria for prosthetic implants directs that special monthly compensation may be assignable on evidence of the permanent use of crutches.  The Veteran has endorsed the use of assistive devices while walking.  However the use of such devices has not been noted in medical treatment records to include on VA examination.  While the Veteran is competent to report that he uses such devices, the lack of medical indication or prescription for their use, and the fact that he was not using such devices at the time of VA examinations, establishes that the Veteran is not subject to the permanent use of crutches as discussed in Note (2) of the criteria for rating prosthetic implants.

The Board has also considered application of DCs 5256, 5261 and 5262 by analogy, but finds that a rating of greater than 60 percent is not available under these Codes as none provide for a schedular rating in excess of 60 percent.  Of the remaining potentially applicable Diagnostic Codes, those related to rating disabilities of the knee do not provide for any rating in excess of 60 percent.  This includes Codes relating to the knees and legs (DCs 5256 - 5263), as well as DC 5275 which provides ratings for a shortened lower extremity.  38 C.F.R. § 4.71a.

In some circumstances separate and distinct manifestations from the same injury may permit simultaneous ratings under several Diagnostic Codes; however, the critical element in permitting the assignment of several ratings under various Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  For example, separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 or 5259 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  However, as noted above, the provisions of DC 5055 for total knee replacement do not provide for consideration of these Codes while expressly identifying alternate Codes which may apply (i.e. DCs 5256, 5261 and 5262).

Having reviewed the entire claims file, including the Veterans lay contentions, the Board concludes that residuals of left tibia and fibular fractures, status post-unicompartmental arthroplasty, do not warrant a schedular rating of greater than 60 percent since October 1, 2009.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected postsurgical left knee disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of surgical intervention and replacement of the knee, pain and weakness in the affected lower left extremity, and limitation of motion of the knee when applicable.  The Veteran's endorsed symptomatology includes pain, irritability, and instability.  The Veteran has also endorsed severe limitations in walking and standing.  The Board finds that by rating the Veteran's post knee replacement predominantly on the basis of painful motion and weakness, DC 5055 reasonably contemplates the Veteran's demonstrated manifestations associated with his service-connected left knee disability.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate, and referral for consideration of an extra-schedular evaluation is not warranted.

Entitlement to TDIU

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).
The Veteran is rated for residual left tibia and fibula fracture status post unicompartmental arthroplasty (100 percent from August 22, 2008 to October 1, 2009 and 60 percent thereafter); degenerative disc disease, cervical arthritis (10 percent effective March 4, 2010); degenerative disc disease, thoracic arthritis (10 percent effective March 4, 2010); right knee with slight degenerative changes (10 percent effective March 4, 2010); and residuals of left ankle injury (noncompensable), for a combined rating of 100 percent from October 1, 2008 to October 1, 2009; 60 percent from October 1, 2009 to March 4, 2010; and 80 percent thereafter.  Therefore, the Veteran currently meets the schedular rating criteria for TDIU.
The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 
In reaching a determination of TDIU, it is necessary that the record reflect some factor that takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).
In a December 2008 statement the Veteran reported he has been unable to work since his knee surgery.  He also reported at his August 2010 VA examination that he has been unemployed for the past two to five years due to his knee pain.  Social Security records indicate the Veteran last worked in 2008.
On his April 2015 application for TDIU the Veteran reported he was employed from approximately 1985 to March 2008 in security, most recently as a correctional supervisor.  He reported that he did not leave his job due to his disability, but that his service-connected disabilities prevent him from working.  In an April 2015 statement he reported that he cannot stand for more than three minutes without having back pain, is unable to walk more than a block at a time, cannot lift heavy objects due to fear of injury his back or neck, and cannot sit for long periods of time due to pain.  He reported he must lay down at least twice a day due to pain.
At his August 2010 VA examination the Veteran was noted to be unable to stand for more than a few minutes and unable to walk more than a few yards.
In May 2015, a private physician reviewed the Veteran's records and conducted a telephone interview of the Veteran.  The Veteran reported pain in his left knee after standing or walking for more than 10 to 15 minutes and difficulty navigating stairs.  He also reported increased pain in his back after sitting or standing for more than five minutes or walking a half a block.
The Veteran reported his work as a security officer required extensive walking and standing as well as occasions when he would have to run due to an emergency situations.  He also reported he had to physically subdue prisoners at times.  The Veteran reported no education beyond high school.
The private physician opined that the Veteran is at least as likely as not precluded from all types of substantially gainful employment due to his service-connected left ankle and left knee disabilities.  The physician stated that the Veteran would be unable to continue performing his job as a corrections officer any other job that required prolonged standing or was labor intensive.  
Considering the Veteran's physical limitations as reflected by his medical records and VA examination, as well as the opinion of the private physician, in conjunction with his high school education and previous work experience limited to work as a security officer, the Board finds that the Veteran is entitled to TDIU.


ORDER

A rating in excess of 60 percent for residuals of left tibia and fibular fractures, status post-unicompartmental arthroplasty is denied.

Entitlement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


